MEMORANDUM **
Appellant Cathy J. Pfeil (Pfeil) petitions for review of the district court decision affirming the Commissioner of Social Security’s denial of disability insurance benefits.
The ALJ’s failure to properly analyze the factors relevant to determining whether Pfeil engaged in substantial gainful activity was harmless, as his determination that Pfeil had no severe impairment prior to her date last insured was supported by substantial evidence in the record. See Parra v. Astrue, 481 F.3d 742, 747 (9th Cir.2007); see also Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1164-65 (9th Cir.2008).
Because no credibility determination was necessary, any failure to credit Pfeil’s testimony was of no consequence to the ALJ’s decision. See Tommasetti v. Astrue, 533 F.3d 1035, 1042-43 (9th Cir.2008).
Finally, the ALJ’s brief comments expressing skepticism about Pfeil’s psychic abilities did not rise to the level of bias. See Rollins v. Massanari, 261 F.3d 853, 857-58 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.